ORDER

PER CURIAM.
AND NOW, this 14th day of June, 2006, Maria Carlotta Mendoza having been suspended from the practice of law in the District of Columbia for a period of ninety days by Opinion and Order of the District of Columbia Court of Appeals decided October 27, 2005; the said Maria Carlotta Mendoza having been directed on March 23, 2006, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the. reasons therefor; and no response having been filed, it is
ORDERED that Maria Carlotta Mendoza is suspended from the practice of law in this Commonwealth for a period of ninety days, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.